DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 5/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 20-39 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims 20 and 33. The closet prior art of record is US 2015/0257024 by Baid et al (hereafter referred to as Baid) which is directed towards control and/or management plane interactions may be implemented between one or more wireless backhaul links and respective associated access and/or core networks. Also, US 2016/0198475 by Uchiyama et al. (hereafter referred to as Uchiyama) is directed towards a communication control apparatus including: a communication unit configured to communicate with a radio communication apparatus being connected to a base station via a radio backhaul link and being connected to one or more terminals via an access link; and a control unit configured to, when a reception on the radio backhaul link and a transmission on the access link, or a reception on the access link and a transmission on the radio backhaul link are executed on an identical channel simultaneously in the radio communication apparatus, adjust a power ratio between a reception signal and a transmission signal in order to support the radio communication apparatus in removing self-interference due to a sneak of the transmission signal from the reception signal. However, both Baid and Uchiyama fail to disclose determining a 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA W COSME/Primary Examiner, Art Unit 2465